Citation Nr: 0427673	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a temporary total disability evaluation 
because of treatment for a service connected disability 
requiring convalescence.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling for 
instability with a separate 10 percent rating for post 
traumatic arthritis (limitation of motion). 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
February 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefits sought.  

The RO certified the increased rating claim for the left knee 
as two separate issues, one relating to knee instability and 
the other for post traumatic arthritis (limitation of 
motion).  The Board observes that the veteran's left knee had 
previously been rated pursuant to the evaluation criteria for 
symptomatic removal of a semilunar cartilage.  38 C.F.R. 
§ 4.71a, Code 5259.  Inasmuch as multiple knee pathologies 
have been recognized, the pertinent issue on appeal has been 
restyled into a more general knee disability as set forth on 
the first page of this decision so as to encompasses all 
pertinent pathology. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  Convalescence from left knee arthroscopy on June 20, 2002 
was less than one month.

3.  The left knee disability is reflected by subjective 
complaints of pain and manifested primarily by clinical 
observations of tenderness to palpation, range of motion from 
0 to 90 degrees, degenerative osteoarthritic changes and no 
more than slight subluxation or instability.

4.  Service connection for a left knee disability was 
originally established pursuant to an April 1975 rating and a 
10 percent evaluation was assigned pursuant to Diagnostic 
Code 5259, effective from February 1974, which rating 
continued over the years until the November 2002 rating.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability evaluation 
for a period of convalescence following left knee arthroscopy 
on June 20. 2002 have not been met. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.157, 
3.159, 3.326, 3.400, 3.401, 4.30 (2003).

2.  The veteran's service connected left knee disability 
warrants separate 10 percent ratings for instability, 
limitation of flexion and for symptomatic residuals of 
removal of a semilunar cartilage.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5257, 5010-
5260, 5259 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that that while 38 U.S.C.A. § 5107 was 
recently enacted, it was considered by the RO as reflected by 
the Supplemental Statement of the Case issued in November 
2002 as well as correspondence issued in April 2004.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
[hereinafter "VCAA"].  Thus, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issues on appeal pertain to increased evaluations and, in 
that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
Although the VCAA notice was provided in correspondence after 
issuance of the initial rating and Statement of the Case, the 
Board observes that a VCAA notice relating to increased 
rating for the service connected knee had already been 
provided to the veteran in August 2001, shortly before the 
present claim.  

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The Statement of the Case 
of November 2002 constitutes a decision that fully considered 
the VCAA.  Additionally, the Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  The veteran was not prejudiced by virtue of 
the rating action that preceded enactment of the VCAA because 
the earlier rating action, unfettered by legal doctrines such 
as res judicata or collateral estoppel, does not carry the 
same weight as a judicial or even other final administrative 
determinations vis-à-vis the claimant's appeal.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

Temporary Total Rating

The veteran underwent left knee arthroscopy on June 20, 2002.  
He has asserted a claim of entitlement to a temporary total 
disability evaluation under the provisions of 38 C.F.R. § 
4.30(a)(1) (2003), which provides that a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
medical evidence that treatment of a service connected 
disability resulted in surgery necessitating at least one 
month of convalescence.  

The attending physician wrote that after the procedure on 
June 20, 2002, the veteran would be able to return to work 
without restriction on July 18, 2002.  The veteran 
acknowledged on his Notice of Disagreement of September 2002 
that he was not allowed to return to work for 28 days after 
the procedure.  On July 15, 2002, outpatient treatment 
records reflect the veteran then as eager to return to work; 
the therapist indicated that the veteran was allowed to 
return to work.  

The preponderance of the evidence does not demonstrate that a 
full month of convalescence was necessary for recuperation 
from the arthroscopy.  Accordingly, entitlement to the 
benefit sought is not supported.

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
August 2002.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Where there is limitation of leg flexion to 15 degrees, a 30 
percent evaluation would be warranted.  Where the limitation 
is to 30 degrees, a 20 percent evaluation is warranted.  A 10 
percent evaluation is warranted where leg flexion is limited 
to 45 degrees.  Where limitation is at 60 degrees or more a 
noncompensable evaluation is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Severe recurrent subluxation, lateral instability or other 
impairment of the knee warrants a 30 percent evaluation.  A 
moderate disability of this nature warrants a 20 percent 
evaluation and a slight disability warrants a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The Board notes that outpatient treatment records from July 
2002, less than one month following arthroscopy, report the 
veteran with varus and valgus as well as AP instability.  
That report was prepared by a therapist.  Several weeks 
later, the veteran was afforded a VA examination by a 
physician.  The physician reported tenderness on palpation of 
the joint and that the veteran demonstrated flexion to 90 
degrees, ending because of pain.  Extension was to 0 degrees.  
The examiner commented that there was no ligament laxity of 
the joint and no evidence of subluxation at that time.  Final 
diagnosis was residuals of injury to the left knee, status 
post media meniscectomy and arthroscopic arthrotomy with 
degenerative joint disease.  In November 2002, outpatient 
treatment records recorded the absence of knee complaints.

Moderate to severe knee impairment based on instability or 
subluxation such as to warrant the next higher rating under 
Diagnostic Code 5257 simply is not shown or more nearly 
approximated.  38 C.F.R. § 4.7.  At no time during the 
prosecution of the claim has moderate to severe left knee 
instability been demonstrated.  Indeed, the left knee has 
mostly been stable on clinical examination, although, as 
indicated, an outpatient treatment record from July 2002 
suggests factors were present to warrant the 10 percent 
evaluation assigned.  See 38 C.F.R. § 4.21 (the evaluation of 
a service-connected disability must at all times coordinate 
with the actual impairment of function shown).  It follows 
that a 20 percent or higher rating for degenerative joint 
disease of the left knee based on instability is not for 
application.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  However, the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding of disabilities, which is cautioned against in 38 
C.F.R. § 4.14.  

In this regard, it should be pointed out that separate 
ratings may be given under diagnostic codes 5003 and 5257 
without violating the rule against pyramiding.  See 38 C.F.R. 
§ 4.14; VAOPGPREC 23-97.  The General Counsel of the VA 
concluded that in some cases where a veteran has a knee 
disorder involving arthritis, separate ratings may be 
assigned under Diagnostic Codes 5257 and 5003.  See VAOPGPREC 
23-97, 62 Fed. Reg. 63604 (1997).  However, this opinion 
makes clear that a separate rating must be based on an 
additional disability, and that when a knee disability is 
already rated under Diagnostic Code 5257, the veteran must 
also demonstrate limitation of motion under Diagnostic Codes 
5260 and 5261 in order to obtain a separate rating for 
arthritis. 

The Board notes that the RO has assigned a 10 percent rating 
for traumatic arthritis of the left knee.  The most recent VA 
examination findings reveal left knee range of motion 
measured as 0 degrees of extension with 90 degrees of 
flexion.  The VA examiner described pain at extreme of 
flexion.  Based upon the evidence of record, the Board must 
find that, even with consideration of functional impairment 
during flare-ups and upon prolonged use, the preponderance of 
the evidence establishes that the veteran's left knee range 
of motion falls well short of the criteria necessary for even 
a compensable rating under either Diagnostic Codes 5260 or 
5261.

However, the veteran voiced credible complaints of left knee 
pain, and tenderness was appreciated on examination.  His 
degenerative changes are confirmed by X-ray examination.  
These findings establish entitlement to a 10 percent rating, 
separate from the 10 percent rating under Diagnostic Code 
5257, under Diagnostic Code 5010-5003.  VAOPGCPREC 9-98 
(August 14, 1998); 38 C.F.R. §§ 4.40, 4.45 (2003).  Thus, the 
veteran is entitled to a 10 percent rating for slight 
impairment due to recurrent subluxation or lateral 
instability under Diagnostic Code 5257, and a separate 10 
percent rating for left knee arthritis under Diagnostic Code 
5010-5003.

The Board also notes that the August 2002 rating action on 
appeal contemplated the veteran's left knee disability 
pursuant Diagnostic Code 5259, which provides for residuals 
of removal of a semilunar cartilage, when symptomatic, is 
rated 10 percent.  38 C.F.R. § 4.71a, Code 5259.  However, 
pursuant to a November 2002 rating action, that rating was 
discontinued, and the veteran's disability was evaluated 
pursuant to Diagnostic Codes 5257 and 5010-5260.

Service connection for a left knee disability was originally 
established pursuant to an April 1975 rating and evaluated as 
10 percent disabling pursuant to Diagnostic Code 5259, 
effective from February 1974.  That rating had continued over 
the years until the November 2002 rating.  Under governing 
regulation, a disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951.  The 10 percent rating pursuant to Diagnostic Code 
5259 is thus protected at that level.

Moreover, when radiologic findings of arthritis are present, 
a veteran whose knee disability is evaluated under Diagnostic 
Codes 5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Codes 5260 or DC 
5261, if the arthritis results in compensable loss of motion, 
or to a separate compensable evaluation under 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  VAOPGCPREC 
9-98.  Under the circumstances, the veteran is also entitled 
to a separate 10 percent rating under Diagnostic Code 5259. 

Considering further that the disability in this instance is 
at the lower boundary of the respective evaluation levels and 
that the respective ratings span even more extensive injuries 
than are involved here, the Board regards the assigned 
ratings as adequate to fully embrace the veteran's pain and 
any limitation of motion involved here.  38 C.F.R. §§ 4.40 
and 4.55; see also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against any higher 
ratings.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's left knee disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to a temporary total evaluation for left knee 
arthroscopy in June 2002 is denied. 

Entitlement to increased evaluation for instability of the 
left knee is denied. 

Entitlement to increased evaluation for limitation of flexion 
of the left knee is denied.

Entitlement to a 10 percent evaluation for symptomatic 
residuals of removal of a semilunar cartilage is granted.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



